Exhibit 10.19

 

CONVERTIBLE LOAN AGREEMENT

 

This Convertible Loan Agreement (this “Agreement”) is entered into as of
April 4, 2006 by and among Fortissimo Capital Fund GP, L.P., on behalf of the
several parallel partnerships in which it serves as the General Partner (the
“Lead Lender”), whose principal offices are located at 14 Hamelacha Street, Park
Afek, Rosh Haayin 48091, Israel, Shem Basum Ltd., an Israeli company, having its
address at 8 Hanna Senesh St., Kfar Saba, Israel (“Beilis”); Mr. Yehuda Zisapel,
an individual having his address at 24 Raoul Wallenberg Street, Tel Aviv 69719,
Israel (“Zisapel”) and Michael Chill, an individual having his address at 210
West 89th Street Apt. 4-N, New York, NY 10024, U.S.A. (“Chill”); each of Beilis,
Zisapel and Chill a “Lender”, and together with the Lead Lender, the “Lenders”),
and Radview Software Ltd., an Israeli corporation, corporate registration number
511627952, with its principal offices in Israel located at 2 Habarzel Street,
Tel Aviv 69710, Israel and its principal offices in the U.S.A. located at 7 New
England Executive Park, Burlington, MA 01803 (the “Company”, or the “Borrower”).

 

RECITALS

 

WHEREAS, Lenders and Borrower have entered into a Share Purchase Agreement, of
even date hereof, pursuant to which the Lenders shall make an equity investment
of up to US$3,000,000 in the Company (the “SPA”) and which also contemplates the
extension by the Lenders to the Company, concurrently with the Closing of the
SPA (the “SPA Closing”) of a convertible loan (the “Convertible Loan”) in the
amount of US$250,000 (in addition to the Bridge Loan Amount referred to below);
and

 

WHEREAS, on January 26, 2006, the Lead Lender and the Company entered into a
Bridge Loan Agreement (the “Bridge Loan Agreement”), pursuant to which the Lead
Lender has agreed to advance to the Company a bridge loan in the amount of up to
$500,000, of which, as of the date hereof, an amount of $200,000 has already
been advanced and additional funds may be advanced by the Lean Lender during the
period starting from the date hereof and ending on the SPA Closing (the total
amounts lent under the Bridge Loan Agreement prior to the SPA Closing and any
interest accrued thereon are termed the “Bridge Loan Amount”); and

 

WHEREAS, pursuant to Section 1.2(b) of the Bridge Loan Agreement, at the SPA
Closing, the Bridge Loan Amount shall automatically become subject to all of the
terms and conditions of the this Agreement, as if the Bridge Loan Amount has
been borrowed pursuant hereunder; and

 

WHEREAS, Beilis, who is the Company’s Chairman of the Board, Zisapel, who is an
existing shareholder of the Company, and Chill wish to participate in the
Convertible Loan.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE 1 - THE CONVERTIBLE LOAN

 

1.1                     The Convertible Loan.

 

(a)                      Subject to the terms and conditions of this Agreement,
each of the Lenders, severally and not jointly, agrees to provide to the
Borrower with a loan in the amount set forth opposite the name of such Lender in
Schedule 1.1 hereto, amounting in the aggregate to a total of up to $550,000,
which amount is comprised of $250,000, plus the balance available for borrowing
by the Company under the Bridge Loan Agreement, which as of the date hereof is
$300,000  (the “Principal Amount”).

 

(b)                     The Principal Amount shall bear interest at the rate of
8% per annum (the “Interest”), starting from the Loan Date (as defined below)
and until the conversion of the Loan Amount   or the repayment thereof according
to the provisions of Section 1.2 below. The Principal Amount, together with
accrued Interest thereon, is referred to as the “Loan Amount”. To any Interest
payment (including by way of conversion) there shall be added Value Added Tax
(“VAT”) at the rate prescribed by the law.

 

--------------------------------------------------------------------------------


 

(c)                      The Principal Amount shall be paid to the Company
concurrently with the SPA Closing (the “Loan Date”).

 

1.2                     Repayment or Conversion.

 

(a)                      Unless earlier converted in accordance with the terms
of Sub-section (b) below, the Loan Amount shall become immediately repayable in
full upon the earlier to occur of: (a) the date which is thirty (30) days after
the third anniversary of the Loan Date; or (b) at the option of a Lender with
respect to such Lender’s portion of the Loan Amount, upon the occurrence of an
Event of Default (as defined herein).

 

(b)                     At any time and from time to time after the Loan Date
and up to the third anniversary of the Loan Date, a Lender may (a “Converting
Lender”), at its sole discretion and as set forth in a prior written notice
provided to the Company (the “Conversion Notice”), elect to convert all or
part of its respective outstanding Principal Amount and interest accrued thereon
(excluding income tax that is to be withheld with respect to such interest, if
any) into the Company’s Series A Preferred Shares nominal value NIS 0.01 per
share, at a price equal to Three Cent ($0.03) per Preferred Share (the
“Conversion Price”). Any accrued interest not converted together with the
principal amount on which it has accrued shall be paid to the Converting Lender
in cash at the time of the applicable conversion. Payment of Interest by
Borrower (either by way of conversion or repayment), shall be made against
receipt of a VAT invoice issued by the Lender receiving such Interest, unless
Borrower shall be permitted, under applicable law, to issue with respect to such
payment a “self issued” VAT invoice (Heshbonit Atsmit). The Conversion Price
shall be subject to adjustment for any bonus share issues, share splits,
combinations and similar events and pursuant to the anti–dilution provisions
applicable to the conversion of the Preferred Shares as set forth in the
Company’s Articles of Association adopted in connection with the SPA Closing.

 

2

--------------------------------------------------------------------------------


 

(c)                      Conversion of any portion of the Loan Amount shall be
deemed as full repayment of such portion.

 

1.3                     Default Interest.

 

Without derogating from any rights or remedies afforded by law, any delay of
more than ten (10) days in the payment of any amount due to a Lender from
Borrower on account of the Loan Amount or otherwise due pursuant to this
Agreement shall subject such overdue amounts to additional interest which shall
accrue at an annual rate of four percent (4%) from the date such payment has
become due and payable and until actual payment thereof. Such default interest
shall be compounded daily.

 

1.4                     Payments.

 

All payments by Borrower to Lenders made under this Agreement shall be:

 

(a)                      Free and clear of and without deduction for all taxes,
levies, imposts, deductions, assessments, charges or withholdings, and all
liabilities with respect thereto of any nature whatsoever, provided the
respective Lender has provided to Borrower in advance all documented exemptions
and approvals required to implement the foregoing, to Borrower’s reasonable
satisfaction, including an Israeli Tax Authority exemption from tax withholding
at the source. For the avoidance of doubt in the event that a Converting Lender
has failed to provide the Company with an exemption as aforesaid, in connection
with the conversion of any interest accrued in connection with such Lender’s
full or partial conversion of its respective Principal Amount, the Company shall
be eligible to withhold tax at the source in connection with such conversion.

 

(b)                     Made on a Business Day. For the purposes of this
Agreement, the term “Business Day” means any day on which banks in Israel are
open and execute foreign exchange transactions. For the avoidance of doubt, in
the event any payment due to a Lender hereunder is to occur on a non Business
Day, the obligation of Borrower to make such payment shall be deferred to the
very next Business Day occurring thereafter.

 

(c)                      Made in lawful money of the United States of America or
New Israeli Shekels, at the election of the applicable Lender, by wire transfer
of immediately available funds to the Lender’s bank account the details of which
will be provided by separate written notice by the Lender to Borrower at least
seven (7) days prior to any required payment by Borrower hereunder.

 

1.5                     Deliverables by Borrower.

 

On or prior to the Loan Date, Borrower shall deliver to the Lenders the
following:

 

(a)                      A copy of a resolution of Borrower’s audit committee,
Board of Directors (the “Board”) and Shareholders, approving the execution and
performance by Borrower of this Agreement and its annexes and the Charge
Debentures (all, as defined below) in the forms attached as Exhibit A hereto,
provided however, that absent approval by the Borrower’s audit committee, Beilis
shall not participate in the Convertible Loan and each of the other Lenders
shall have the right (but not the obligation) to lend to the Borrower its
pro-rata portion of the Loan Amount that was to be extended by Beilis under
Schedule 1.1 hereto. It is hereby clarified that the non-participation of Beilis
in the Convertible Loan, as aforesaid, shall not effect the several obligation
of each of the other Lenders to extend such Lender’s portion of the Principal
Loan Amount in accordance with the terms hereof.

 

(b)                     Duly executed Charge Debentures (as defined below) with
respect to the Charged Assets (as defined and set forth below) together with
duly executed notices of Charges ready for filings with the applicable Israeli
authorities in the forms provided for such purpose by applicable law that are
attached as Exhibit B1 and Exhibit B2 hereto.

 

(c)                      Duly executed notice of Charges ready for filings with
the applicable US authorities in the form or forms provided for such purpose by
applicable law that is attached as Exhibit C hereto.

 

(d)                     A copy of the approval of the Israeli Investment Center
of the Ministry of Industry, Trade and Labor to the transactions contemplated
hereby.

 

3

--------------------------------------------------------------------------------


 

1.7                     Lender’s Records.

 

Any amounts owed under this Agreement and any ancillary documents hereunder,
including but not limited to Advancement of Installment Form/s entered into
pursuant to the Bridge Loan Agreement, the Charge Debentures and all other
contracts, instruments, addenda and documents executed in connection with this
Agreement or the extensions of credit which are the subject of this Agreement
(collectively, the “Loan Documents”), shall be evidenced by the respective
entries in records maintained by the respective Lender for such purpose. Each
payment on account of, and any other credits with respect to the Loan Amount and
all other sums outstanding under any Loan Document shall be evidenced by the
respective entries in such records. Absent manifest error, the applicable
Lender’s records shall be prima-facie evidence thereof.

 

1.8                     Security.

 

(a)                      Borrower shall secure the repayment of all amounts due
or which may become due to the Lenders from Borrower in accordance with the
provisions of the Loan Documents (including the Bridge Loan Amount) by creating
the following charges:

 

(i)             A floating charge on all of Borrower’s present and future
tangible and intangible assets and rights of any kind, whether contingent or
absolute as more fully set forth in the Floating Charge Debenture attached
hereto as Schedule 1.8(a) (the “Floating Charge” and “Floating Charge
Debenture”, respectively); and

 

(ii)          A fixed charge on the Company’s (i) intellectual property rights,
and (ii) accounts receivable, all as more fully set forth in the Fixed Charge
Debenture attached hereto as Schedule 1.8(b) (the “Fixed Charge” and “Fixed
Charge Debenture”, respectively).

 

(b)                     In this Agreement, (1) the Floating Charge and Fixed
Charge shall collectively be referred to as the “Charges”, (2) the assets
forming the subject matter of the Charges shall be referred to as the “Charged
Assets”; and (3) the Floating Charge Debenture and Fixed Charge Debenture shall
collectively be referred to as the “Charge Debentures”.

 

(c)                      As soon as practicable following the Loan Date,
Borrower shall file with the applicable foreign governmental agencies the
documents necessary to reflect the Charges with respect to Borrower’s
Intellectual Property, more specifically referred to in the Charge Debentures as
‘Pledgor’s IP’ (the “Foreign Charges”). Borrower shall bear all costs and
expenses in connection with such filings. It is expressly agreed that the filing
of the Foreign Charges hereunder shall be deemed to satisfy Borrower’s
undertaking to file such Foreign Charges pursuant to the last paragraph of
Section 1.8 of the Bridge Loan Agreement.

 

(d)                     Each of Beilis, Zisapel and Chill (the “Co-Lenders”)
expressly and irrevocably agree that they shall not take any action to realize
their security interest under the Charge Debentures unless (i) the outstanding
Loan Amount owed to such Co-Lender(s) exceeds $100,000;  (ii) at least 7 days
prior notice of the contemplated action was delivered to the Lead Lender, and
(iii) such action received the Lead Lender’s prior written consent, which
consent can be withheld for any reason or for no reason, except that no such
consent from the Lead Lender shall be required subsequent to the settlement, by
the Company, of the entire portion of the Loan Amount owing thereby to the Lead
Lender (whether by way of repayment or conversion pursuant to Section 1.2
hereof)

 

(e)                      For the avoidance of doubt, by execution of this
Agreement Lead Lender hereby provides its consent, pursuant to Section 4.7 (f)
of the Bridge Loan Agreement and Section 5 of each of the Fixed and Floating
Charge Debentures (as defined under the Bridge Loan Agreement) for the Borrower
to enter into the Charge Debentures (as defined herein) and the creation the
Charges hereunder.

 

1.9                     Priority.

 

Except as provided below, all amounts borrowed hereunder, under the Bridge Loan
Agreement as well as all other amounts due to the Lenders pursuant to the
provisions of this Agreement, shall rank senior to any other Security Interest
(as defined below) on the assets and rights of the Borrower and to any other
indebtedness to banks, financial and lending institutions, creditors,
shareholders or others.

 

The Charges created hereunder and under the Charge Debentures (as defined in
Section 1.8) shall be subordinate only to the Charges created under the Bridge
Loan Agreement and the Charge Debentures as defined under the Bridge Loan
Agreement.

 

4

--------------------------------------------------------------------------------


 

For the purposes of this Agreement a “Security Interest” shall mean any lien,
pledge, encumbrance, security interests, charge or transfer, assignment over or
in any person’s or entity’s property.

 

ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower’s representations and warranties set forth in the SPA are incorporated
herein by reference, are deemed to be made to each of the Lenders on the date
hereof and shall have the same force and effect as if explicitly set forth
herein.

 

ARTICLE 3 - CONDITIONS PRECEDENT

 

3.1                     Conditions To Loan.

 

The obligation of each Lender to advance any or all of the Principal Amount is
subject to the receipt by the Lender of the documents listed in Section 1.5
above together with a counterpart signature page of this Agreement and the
Charge Debentures and the occurrence of the SPA Closing.

 

ARTICLE 4 – BORROWER COVENANTS

 

During the term of this Agreement and until the performance of all of Borrower’s
obligations towards the Lenders (including repayment or conversion pursuant to
Section 1.2 hereof), Borrower covenants and agrees with the Lender as follows:

 

4.1                     Use of Funds.

 

Borrower agrees that it will use the Principal Amount for general working
capital purposes, only in accordance with the budget attached as Schedule 4.1
hereto.

 

4.2                     Access to Facilities.

 

Borrower and any of its subsidiaries will permit any representatives designated
by the Lead Lender, upon reasonable notice and during normal business hours and
at reasonable intervals, at Lead Lender’s expense and accompanied by a
representative of Borrower, to: (a) visit and inspect any of the properties of
the Borrower and its subsidiaries; (b) examine the corporate and financial
records of the Borrower and of its subsidiaries (unless such examination is not
permitted by federal, state or local law or by contract) and make copies thereof
or extracts therefrom; and (c) discuss the affairs, finances and accounts of the
Borrower and of its subsidiaries with the directors, officers and independent
accountants of the Borrower and/or  its subsidiaries.

 


4.3                     TAXES.


 

Borrower will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of Borrower;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings (such non payment to include those instances set in the
Schedule of Exception and Disclosures attached to the SPA), and provided,
further, that the Borrower will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefore.

 

5

--------------------------------------------------------------------------------


 


4.4                     INSURANCE.


 

Borrower will keep its assets which are of an insurable character insured by
financially sound and reputable insurers against (a) loss or damage by fire,
explosion and other risks customarily insured against by companies in similar
business similarly situated as the Borrower; (b) other hazards and risks and
liability to persons and property to the extent and in the manner which the
Borrower believes is customary for companies in similar business similarly
situated as the Borrower and to the extent available on commercially reasonable
terms.

 


4.5                     INTELLECTUAL PROPERTY.


 

Borrower shall maintain in full force and effect its existence, rights and
franchises and all licenses and other rights to use Intellectual Property owned
or possessed by it and reasonably deemed to be necessary to the conduct of its
business.

 

4.6                     Required Approvals.

 

Borrower shall obtain the prior written approval of the Lead Lender before
taking any of the below listed actions:

 


(A)                      DIRECTLY OR INDIRECTLY DECLARE OR PAY ANY DIVIDENDS;


 


(B)                     LIQUIDATE, DISSOLVE OR EFFECT A CREDITORS’ ARRANGEMENT;


 


(C)                      BECOME SUBJECT TO (INCLUDING, WITHOUT LIMITATION, BY
WAY OF AMENDMENT TO OR MODIFICATION OF) ANY AGREEMENT OR INSTRUMENT WHICH BY ITS
TERMS WOULD (UNDER ANY CIRCUMSTANCES) RESTRICT BORROWER’S RIGHT TO PERFORM THE
PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;


 


(D)                     CREATE OR ACQUIRE ANY SUBSIDIARY AFTER THE DATE HEREOF;


 


(E)                      MAKE OR UNDERTAKE TO MAKE, ANY DISPOSITION OR TRANSFER
OF ANY INTEREST, IN THE CHARGED ASSETS, WHICH UNDER ANY OF THE CHARGE DEBENTURES
REQUIRES THE PRIOR WRITTEN APPROVAL OF THE LENDER;


 


(F)                        CONDUCT IT BUSINESS OTHER THAN IN THE ORDINARY COURSE
OF BUSINESS.


 

ARTICLE 5 - EVENTS OF DEFAULT

 

5.1       Events Of Default.  The occurrence of any of the following shall, at
the option of the applicable Lender: (1) make the entire Loan Amount and any
other amounts owing under any Loan Documents to such Lender immediately due and
payable without notice of default, presentment or demand for payment, protest or
notice of nonpayment or dishonor or any other notices or demands, and
(2) subject to section 1.8(d) above, give the Lender the right to exercise any
other right or remedy provided by contract or applicable law:

 

(A)                  Borrower shall fail to pay to the Lender any of the
Principal Amount or Interest under this Agreement in a timely manner, or fail to
pay any fees or other charges when due and such failure continues for ten
(10) Business Days or more after the same first becomes due; or an event of
default as defined in any other Loan Document shall have occurred.

 

(B)                    Any representation or warranty made, or financial
statement, certificate or other document provided, by Borrower under any Loan
Document shall prove to have been false or misleading in any material respect
when made or deemed made herein.

 

(C)                    Borrower shall be unable to generally pay its debts as
they become due or commence any insolvency proceeding with respect to itself; an
involuntary insolvency proceeding shall be filed against Borrower, or a
custodian, receiver, trustee, assignee for the benefit of creditors, or other
similar official, shall be appointed to take possession, custody or control of
the properties of Borrower, and such involuntary insolvency proceeding, petition
or appointment is acquiesced to by Borrower or is not dismissed within sixty
(60) days; or the dissolution or termination of the business of Borrower.

 

(D)                   Borrower shall be in default beyond any applicable period
of grace or cure under any other agreement involving the borrowing of an amount
exceeding $40,000, from any person, which results in the acceleration of payment
of such obligation.

 

6

--------------------------------------------------------------------------------


 

(E)                     Any governmental or regulatory authority shall take any
judicial or administrative action, that would have a Material Adverse Effect,
and which cannot be cured by Borrower within sixty (60) days of such action.

 

(F)                     Any sale, transfer or other disposition of all or a
substantial or material part of the assets of Borrower, including without
limitation to any trust or similar entity, shall occur where such sale,
transfer, lease or other disposition of assets would constitute a Material
Adverse Change.

 

(G)                    Any judgment shall be entered against Borrower, which
remains unsatisfied or un-stayed pending appeal for sixty (60) or more days
after entry thereof; and/or any lien is granted by a competent court, or by any
authorized execution office over all or a major part of the Borrower’s assets or
bank accounts and such lien is not removed within sixty (60) days of its
issuance.

 

(H)                   Borrower shall fail to perform or observe any covenant
contained in this Agreement or any other Loan Document (including but not
limited to any of the covenants contained in Article 4 above) and the breach of
such covenant is not cured within thirty (30) days after the sooner to occur of
Borrower’s receipt of notice of such breach from the Lender or the date on which
such breach first becomes known to any officer of Borrower; provided, however,
that if such breach is not capable of being cured within such 30-day period and
Borrower timely notifies the Lender of such fact and Borrower diligently pursues
such cure, then the cure period shall be extended to the date requested in
Borrower’s notice but in no event more than ninety (90) days from the initial
breach, and to the extent that such breach is not capable of cure regardless of
any extension of time, then breach shall be deemed to have occurred for the
purposes of this Article 5.

 

ARTICLE 6 – BRIDGE LOAN PROVISIONS

 

Upon closing of this Agreement, the Bridge Loan Agreement shall be deemed
amended such that the Bridge Loan Amount (as defined above) shall be deemed
part of the Principal Amount hereunder and the provisions of this Agreement
shall govern the parties rights and liabilities with  respect to the Bridge Loan
Amount. Nothing in the above shall be deemed to derogate from Borrowers’
liabilities and Lead Lender’s rights and remedies as provided in the Bridge Loan
Agreement, with respect to any Event of Default occurring prior to the SPA
Closing.

 

ARTICLE 7 - GENERAL PROVISIONS

 

7.1       Notices.  Any notice given by any party under any Loan Document shall
be in writing and personally delivered, sent by overnight courier, or mail,
postage prepaid, or sent by facsimile, to be promptly confirmed in writing, or
other authenticated message, charges prepaid, to the other party’s or parties’
addresses shown on the cover page to this Agreement. Each party may change the
address or facsimile number to which notices, requests and other communications
are to be sent by giving written notice of such change to each other party.
Notice given by hand delivery shall be deemed received on the date delivered; if
sent by overnight courier, on the next Business Day after delivery to the
courier service; if by first class mail, on the third Business Day after deposit
in the Mail; and if by telecopy, on the date of transmission.

 

7.2       Binding Effect.  The Loan Documents shall be binding upon and inure to
the benefit of Borrower and the Lenders and their respective successors and
assigns; provided, however, that Borrower may not assign or transfer Borrower’s
rights or obligations under any Loan Document without the Lender’s prior written
consent except in connection with a consolidation, merger or other transaction
in compliance with the provisions of this Agreement. Each of the Lenders
reserves the right, to sell, assign, transfer, negotiate or grant participation
in all or any part of, or any interest in, such Lenders rights and obligations
under the Loan Documents, provided that any transferee or assignee hereunder
agrees in writing to be bound by this Agreement. In connection with any of the
foregoing, Lender may disclose all documents and information which Lender now or
hereafter may have relating to the Convertible Loan, the Borrower, or its
business; provided that any person who receives such information shall have
agreed in writing in advance to maintain the confidentiality of such
information.

 

7.3       No Waiver.  Any waiver, consent or approval by Lender of any event of
default or breach of any provision, condition, or covenant of any Loan Document
must be in writing and shall be effective only to the extent set forth in
writing. No waiver of any breach or default shall be deemed a waiver of any
later breach or default of the same or any other provision of any Loan Document.
No failure or delay on the part of Lender in exercising any power, right, or
privilege under any Loan Document shall operate as a waiver thereof, and no
single or partial exercise of any such power, right, or privilege shall preclude
any further exercise thereof or the

 

7

--------------------------------------------------------------------------------


 

exercise of any other power, right or privilege. Lender has the right at its
sole option to continue to accept Interest and/or Principal Amount payments due
under the Loan Documents after default, and such acceptance shall not constitute
a waiver of said default or an extension of the maturity date unless Lender
agrees otherwise in writing.

 

7.4       Rights Cumulative.  All rights and remedies existing under the Loan
Documents are cumulative to, and not exclusive of, any other rights or remedies
available under contract or applicable law.

 

7.5       Unenforceable Provisions.  Any provision of any Loan Document executed
by Borrower which is prohibited or unenforceable in any jurisdiction, shall be
so only as to such jurisdiction and only to the extent of such prohibition or
unenforceability, but all the remaining provisions of any such Loan Document
shall remain valid and enforceable.

 

7.6       Indemnification; Exculpation.  Borrower shall, upon a Lender’s first
written demand, pay and protect, defend and indemnify such Lender and Lender’s
employees, officers, directors, shareholders, affiliates, correspondents, agents
and representatives (other than Lender, collectively “Agents”) against, and hold
the Lender and each such Agent harmless from, all claims, actions, proceedings,
liabilities, damages, losses, expenses (including, without limitation,
attorneys’ fees and costs) and other amounts incurred by Lender and each such
Agent, arising from (i) any breach by the Borrower of an undertaking by the
Borrower under this Agreement, (ii) any breach by the Borrower of any
representations and warranties in Section 4 above, or (iii) any action to
enforce the Lender’s rights hereunder, including by realization of the Charges,
provided, however, that this indemnification shall not apply to any of the
foregoing incurred solely as the result of Lender’s or any Agent’s gross
negligence or willful misconduct and, further provided, that indemnification
pursuant to subsection 7.6.(iii) above shall be contingent upon the enforcement
action referred to therein not being contested by the Borrower or, if contested,
such enforcement action has been confirmed by a ruling of a competent court.
This indemnification shall survive for period of two (2) years from the payment
and satisfaction of all of Borrower’s obligations to the Lender.

 

7.7       Execution In Counterparts.  This Agreement may be executed in any
number of counterparts which, when taken together, shall constitute but one
agreement.

 

7.8       Entire Agreement.  The Loan Documents and the Bridge Loan Agreement
are intended by the parties as the final expression of their agreement with
respect to the subject matter hereof and therefore contain the entire agreement
between the parties and supersede all prior understandings or agreements
concerning the subject matter hereof. The term “this Agreement” shall be deemed
to include all schedules thereof and the Schedule of Exceptions and Disclosures
to the SPA as well. This Agreement may be amended only in a writing signed by
Borrower and the Lead Lender.

 

7.9       Governing Law And Jurisdiction.  This Agreement and any and all of the
Loan Documents shall be deemed to have been executed and delivered in the State
of Israel, and the validity, enforcement and construction hereof shall be
governed in all respects by the internal laws (without regard to principles of
conflicts of law) of the State of Israel. Any legal action or proceeding arising
under or in relation to this Agreement and any of the Loan Documents shall be
filed exclusively in a court of competent jurisdiction within the State of
Israel. In addition, each of the undersigned parties consents and agrees that
any competent court in which such legal action or proceeding is commenced
may exercise jurisdiction over his, her or its person for purposes of enforcing
the terms of this Agreement and any of the Loan Documents and agrees not to
assert that venue in Israel is inappropriate or inconvenient.

 

7.10     Interpretation.  The headings of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement. The preamble to this Agreement shall be deemed an
integral part hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE TO FOLLOW]

 

8

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF CONVERTIBLE LOAN AGREEMENT

 

IN WITNESS WHEREOF, Borrower and Lenders have executed this Agreement as of the
date set forth in the preamble.

 

 

BORROWER

LEAD LENDER

 

 

RADVIEW SOFTWARE LTD.

FORTISSIMO CAPITAL FUND GP, L.P.
BY: FORTISSIMO CAPITAL (GP) MANAGEMENT
LTD., ITS GENERAL PARTNER

 

 

/s/ ILAN KINREICH

 

/s/ YUVAL COHEN

 

Name:

  Ilan Kinreich

 

Name:

  Yuval Cohen

 

Title:

  President and CEO

 

Title:

 

 

 

 

/s/ CHRISTOPHER DINEEN

 

 

Name:

  Christopher Dineen

 

 

Title:

  Chief Financial Officer

 

 

 

 

 

 

SHEM BASUM LTD.

 

 

 

/s/ SHAI BEILIS

 

 

Name: Shai Beilis

 

Title:

 

 

 

 

 

 

 

 

YEHUDA ZISAPEL

 

 

 

 

 

/s/ YEHUDA ZISAPEL

 

 

Name: Yehuda Zisapel

 

 

 

MICHAEL CHILL

 

 

 

/s/ MICHAEL CHILL

 

 

Name: Michael Chill

 

 

9

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Name of Lender

 

Principal Amount

 

Fortissimo Capital Fund GP, L.P. (Lead Lender)

 

$

62,500

 

Shem Basum Ltd. / Shai Beilis

 

50,000

 

Yehuda Zisapel

 

125,000

 

Michael Chill

 

12,500

 

Sub-total

 

250,000

 

 

 

 

 

Fortissimo Capital Fund GP, L.P. - balance of Bridge Loan*

 

300,000

 

Total

 

$

550,000

 

 

--------------------------------------------------------------------------------

*                 Fortissimo Capital Fund GP, L.P. has already provided $200,000
under the Bridge Loan. This $300,000 amount shall be reduced by any additional
funds lent by Fortissimo to the Company between the signing of this Agreement
and the SPA Closing.

 

10

--------------------------------------------------------------------------------